         Case 1:20-cv-05379-MKV Document 28 Filed 02/24/21 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 
 WILMINGTON TRUST, NATIONAL ASSOCIATION,
 AS TRUSTEE, FOR THE BENEFIT OF THE HOLDERS
 OF COMM 2015-PC1 MORTGAGE TRUST
 COMMERCIAL MORTGAGE PASS-THROUGH
 CERTIFICATES, acting by and through Rialto Capital
 Advisors, LLC,                                                     1:20-cv-05379-MKV
                           Plaintiff,                                      ORDER
                          -against-

 RIVERVIEW ASSETS LLC,

                           Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       On February 24, 2021, the Court held a conference in connection with the stipulation

among the parties resolving this action and the proposed judgment and order submitted by the

parties. [ECF Nos. 25–26.] Counsel for both parties were in attendance.

       IT IS HEREBY ORDERED that on or before March 3, 2021, the parties shall file via ECF

and e-mail to the Court (VyskocilNYSDChambers@nysd.uscourts.gov) a revised proposed

judgment reflecting changes necessary to address the issues discussed with the parties at the

conference and the proposed stipulation to amend the case caption. The parties shall e-mail to the

Court (1) a redline version of the proposed final judgment reflecting the changes and (2) a

Microsoft Word version of the proposed final judgment.



SO ORDERED.
                                                    _________________________________
                                                    _ ______
                                                    __    ____________
                                                                     ________
                                                                           ____
                                                                              ____
                                                                               _____
                                                                                   _ ______
                                                                                        _____
Date: February 24, 2021                             MARY YKKAY
                                                             AY VYSKOCIL
                                                                 VYS
                                                                   YSKOCIIL
                                                                   YSK
                                                                   YS
      New York, NY                                  United States
                                                           States District
                                                                     strict Judge
                                                                  Diist
